 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL KAHAKU,                                      No. 2:18-CV-3001-JAM-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    A. BUSTAMANTE, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s motion for the appointment of counsel.

19   See ECF No. 27.

20                  The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

28   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the
                                                         1
 1   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 2   of counsel because:

 3                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
 4                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
 5
                    Id. at 1017.
 6

 7                  In the present case, the Court does not at this time find the required exceptional

 8   circumstances. According to plaintiff, counsel should be appointed to assist him in litigating a

 9   pending discovery dispute, specifically plaintiff’s motion to compel personnel files. See ECF No.

10   27. The need for legal assistance on specific motions is not an extraordinary circumstance. To

11   the contrary, it is a circumstance common to almost all inmates pursuing civil rights claims.

12                  Regarding the Terrell factors, the Court cannot say at this stage of the proceedings

13   before any pre-trial dispositive motions have been filed whether plaintiff is likely to succeed on

14   the merits. Moreover, the legal issue in this case – whether defendants violated plaintiff’s

15   constitutional rights by engaging in retaliatory conduct – is not complex legally. As to whether

16   plaintiff’s claim is factually complex, the current record before the Court does not suggest factual

17   complexity. Finally, plaintiff has thus far demonstrated an adequate ability to articulate his

18   claims on his own, albeit apparently with some degree of assistance.

19                  Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the

20   appointment of counsel (ECF No. 27) is denied without prejudice.
21

22   Dated: March 24, 2020
                                                           ____________________________________
23                                                         DENNIS M. COTA
24                                                         UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                       2
